1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    ERNEST JORD GUARDADO,                                 Case No. 2:18-cv-00198-GMN-VCF
4                                            Plaintiff                    ORDER
5            v.
6    STATE OF NEVADA et al.,
7                                       Defendants
8
9           On August 29, 2018, this Court entered a screening order staying the case for 90

10   days and directing the Attorney General’s Office to file a status report at the end of the

11   stay. (ECF No. 4 at 9). The stay ended on November 27, 2018 and the Attorney

12   General’s Office has not filed its status report. The Attorney General’s Office shall file its

13   status report on or before Wednesday, December 5, 2018.

14          For the foregoing reasons, it is ordered that the Attorney General’s Office shall file

15   its status report on or before Wednesday, December 5, 2018.

16
17          DATED THIS 28th day of November 2018.

18
19                                              UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
